COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Moon, Judges Coleman and Bray
Argued at Norfolk, Virginia


PHILIP MORRIS USA, ET AL.
                                         MEMORANDUM OPINION * BY
v.           Record No. 2920-95-1         JUDGE RICHARD S. BRAY
                                              JULY 9, 1996
BRENDA JEAN ARMSTEAD


          FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

            Thomas Jackson Mitchell (Hunton & Williams,
            on briefs), for appellants.
            Gerald G. Poindexter (Poindexter & Brown, on
            brief), for appellee.



     Philip Morris USA (employer) appeals a decision of the

Workers' Compensation Commission (commission) awarding Brenda

Jean Armstead (claimant) temporary total disability benefits.      On

appeal, employer contends that claimant failed to prove an injury

which "arose out of her employment."    We disagree and affirm the

commission.

     The parties are fully conversant with the record, and we

recite only those facts necessary to a disposition of this

appeal.    Under familiar principles, we construe the evidence in

the light most favorable to the party prevailing below, claimant

in this instance.    Crisp v. Brown's Tysons Corner Dodge, Inc., 1
Va. App. 503, 504, 339 S.E.2d 916, 916 (1986).

     "In order to recover on a workers' compensation claim, a

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
claimant must prove: (1) an injury by accident, (2) arising out

of and (3) in the course of his employment."     Kane Plumbing, Inc.

v. Small, 7 Va. App. 132, 135, 371 S.E.2d 828, 830 (1988); see

Code § 65.2-101.   "The phrase arising 'in the course of' refers

to the time, place, and circumstances under which the accident

occurred," while "arising 'out of' refers to the origin or cause

of the injury."    County of Chesterfield v. Johnson, 237 Va. 180,

183, 376 S.E.2d 73, 74 (1989).    Thus, the "mere happening of an

accident at the workplace, not caused by any work related risk or

significant work related exertion, is not compensable."     Plumb

Rite Plumbing Serv. v. Barbour, 8 Va. App. 482, 484, 382 S.E.2d
305, 306 (1989).   A claimant must establish "that the conditions

of the workplace or . . . some significant work related exertion

caused the injury."    Id.   Injury resulting from the "mere act" of

bending over is not compensable.     Id.

     "The actual determination of causation is a factual finding

that will not be disturbed on appeal," if supported by credible

evidence.   Ingersoll-Rand Co. v. Musick, 7 Va. App. 684, 688, 376
S.E.2d 814, 817 (1989); see Code § 65.2-706.     However, "[w]hether

an injury arises out of and in the course of employment is a

mixed question of law and fact . . . , reviewable []on appeal."

Jones v. Colonial Williamsburg Found., 8 Va. App. 432, 434, 382
S.E.2d 300, 301 (1989).

     The record discloses that claimant had been employed as a

"Manufacturing Technician I" for approximately fifteen years




                                 - 2 -
prior to the subject injury on October 11, 1994.   Her duties

included "unfold[ing and assembling] corrugated boxes."   She

testified that "when [she] went down [to lift a box, she] felt

this discomfort, but when [she] came up with the box in [her]

hand [she] knew [she] had hurt [her] back."   Claimant thereafter

sought medical attention, and Dr. E. Claiborne Irby, Jr., an

orthopedic surgeon, diagnosed a "lumbar strain," recording that

claimant "injured herself at work . . . when she bent over to

pick up a large box and hurt her back."
     The commission found that there was "little reliable

evidence that [claimant] experienced low back pain as she bent

forward, and before actually lifting the box," noting that

claimant "describe[d] one movement of bending forward, grasping

the box, and experiencing at least the most severe pain as she

was straightening it with her hand."   The commission thus

concluded that the record "sufficiently establishe[d] that the

injury occurred as the claimant was lifting the heavy box."

     The commission's factual finding that claimant's back injury

was caused by lifting the box is consistent with her testimony 1
     1
      Employer cites Massie v. Firmstone, 134 Va. 450, 114 S.E.
652 (1922), in support of its assertion that claimant's evidence
is limited by her testimony that the injury occurred when bending
to lift the box. However, "[t]he doctrine . . . does not apply
'to an adverse statement standing in isolation from the
litigant's testimony as a whole.'" Norfolk and Western Ry. v.
Chittum, 251 Va. 408, 413, 468 S.E.2d 877, 880 (1996) (citation
omitted). "'[A] damaging statement made in one part of [a
litigant's] testimony must be considered in the light of an
explanation of such statement made in a later part of [her]
testimony . . . . And it is generally for the [fact finder] to
determine whether it will accept such explanation or


                              - 3 -
and the medical evidence and is otherwise supported in the

record.   Accordingly, we affirm the decision of the commission

that claimant's injury "arose out of her employment."

                                              Affirmed.




clarification.'"   Id. (citation omitted).




                               - 4 -